           Case 2:08-cr-00330-WBS Document 88 Filed 02/05/21 Page 1 of 3


1    WILLIAM J. PORTANOVA, State Bar No. 106193
     PORTANOVA & ASSOCIATES
2    400 Capitol Mall, Suite 1100
     Sacramento, CA 95814
3    Telephone: (916) 444-7900
     Fax: (916) 444-7998
4    WJP@Portanova.com

5    Attorney for Defendant
     RISHI SANWAL
6

7
                                      UNITED STATES DISTRICT COURT
8
                                      EASTERN DISTRICT OF CALIFORNIA
9
                                                       CASE No. 2:08-CR-00330-WBS
10   UNITED STATES OF AMERICA,
                                                       AMENDED STIPULATION AND ORDER
11                       Plaintiff,                    TO CONTINUE ADMIT/DENY HEARING
12            v.
                                                       DATE: February 8, 2021
13   RISHI SANWAL,                                     TIME: 9:00 AM
                                                       JUDGE: Hon. William B. Shubb
14                    Defendant.
15

16

17            IT IS HEREBY STIPULATED by and between Denise N. Yasinow, Assistant United
18   States Attorney, counsel for the United States, and William J. Portanova, counsel for Rishi
19   Sanwal, that the admit/deny hearing scheduled for February 8, 2021 should be vacated and
20   continued to March 15, 2021 at 9:00 a.m.
21            The parties desire additional time to conduct investigation. Mr. Sanwal is out of custody
22   and in compliance with his conditions of release. Because the pending petition alleges a violation
23   of the conditions of supervised release, the provisions of the Speedy Trial Act do not apply.
24   ///
25   ///
26   ///
27   ///
28
     STIPULATION AND ORDER TO CONTINUE
     ADMIT/DENY HEARING
                                                       1
        Case 2:08-cr-00330-WBS Document 88 Filed 02/05/21 Page 2 of 3


1                                        Respectfully submitted,

2

3    DATED: February 3, 2021             /s/ William J. Portanova_________________
                                         WILLIAM J. PORTANOVA
4                                        Attorney for Defendant
5                                        RISHI SANWAL

6
     DATED: February 3, 2021             MCGREGOR W. SCOTT
7                                        United States Attorney

8
                                         _/s/ Denise N. Yasinow___________________
9                                        DENISE N. YASINOW
                                         Assistant United States Attorney
10
                                         Attorney for Plaintiff
11                                       UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION AND ORDER TO CONTINUE
     ADMIT/DENY HEARING
                                            2
        Case 2:08-cr-00330-WBS Document 88 Filed 02/05/21 Page 3 of 3


1                                                  ORDER

2            The Court, having received and considered the parties’ stipulation, and good cause

3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. Mr. Sanwal’s

4    admit/deny hearing set for February 8, 2021 is hereby continued to March 15, 2021, at 9:00 a.m.

5

6    IT IS SO ORDERED.

7    Dated: February 5, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION AND ORDER TO CONTINUE
     ADMIT/DENY HEARING
                                                       3
